


Exhibit 10.11

TECHWELL, INC.

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (this “Agreement”) is made and
entered into effective as of [DATE] (the “Effective Date”), by and between [NAME
OF INDIVIDUAL] (the “Executive”) and Techwell, Inc., a Delaware corporation (the
“Company”).  Certain capitalized terms used in this Agreement are defined in
Section 1 below.

 

RECITALS

 

A.            It is expected that the Company from time to time will consider
the possibility of a Change of Control.  The Board of Directors of the Company
(the “Board”) recognizes that such consideration can be a distraction to the
Executive and can cause the Executive to consider alternative employment
opportunities.

 

B.            The Board believes that it is in the best interests of the Company
and its shareholders to provide the Executive with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

 

C.            In recognition of Executive’s service with the Company during
which time Executive’s leadership has been fundamental to the Company’s
development and in order to provide the Executive with enhanced financial
security and sufficient encouragement to remain with the Company notwithstanding
the possibility of a Change of Control, the Board believes that it is imperative
to provide the Executive with certain severance benefits upon the Executive’s
termination of employment in connection with a Change of Control.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of the Executive by the Company, the parties agree as follows:

 

1.             Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

 

(a)           Cause.  “Cause” shall mean (i) commission of a felony, an act
involving moral turpitude, or an act constituting common law fraud, and which
has a material adverse effect on the business or affairs of the Company or its
affiliates or stockholders; (ii) intentional or willful misconduct or refusal to
follow the lawful instructions of the Board; or (iii) intentional breach of
Company confidential information obligations which has an adverse effect on the
Company or its affiliates or stockholders.  For these purposes, no act or
failure to act shall be considered “intentional or willful” unless it is done,
or omitted to be done, in bad faith without a reasonable belief that the action
or omission is in the best interests of the Company.

 

(b)           Change of Control.  “Change of Control” shall mean the occurrence
of any of the following events:

 

--------------------------------------------------------------------------------


 


(I)            THE APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A PLAN OF
COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THE CLOSING OF A SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS,
OTHER THAN A SALE OR DISPOSITION TO A SUBSIDIARY OF THE COMPANY OR TO AN ENTITY,
THE VOTING SECURITIES OF WHICH ARE OWNED BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE COMPANY’S VOTING
SECURITIES IMMEDIATELY PRIOR TO SUCH SALE OR DISPOSITION;


 


(II)           A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER
CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE
VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT DIRECTLY OR INDIRECTLY (EITHER BY REMAINING OUTSTANDING
OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY) MORE THAN
FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING
SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION;


 


(III)          ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING THE “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING
POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


 


(IV)          A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF WHICH
FEWER THAN A MAJORITY OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT
DIRECTORS” SHALL MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS
OF THE DATE HEREOF OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD
WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS WHOSE
ELECTION OR NOMINATION WAS NOT IN CONNECTION WITH ANY TRANSACTIONS DESCRIBED IN
SUBSECTIONS (I), (II) OR (III), OR IN CONNECTION WITH AN ACTUAL OR THREATENED
PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY.


 

Notwithstanding the foregoing, the term “Change of Control” shall not be deemed
to have occurred if the Company files for bankruptcy protection, or if a
petition for involuntary relief is filed against the Company.

 

(c)           Involuntary Termination.  “Involuntary Termination” shall mean:

 


(I)            WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT, A MATERIAL
REDUCTION IN THE EXECUTIVE’S TITLE, AUTHORITY, DUTIES, POSITION OR
RESPONSIBILITIES RELATIVE TO THE EXECUTIVE’S TITLE, AUTHORITY, DUTIES, POSITION
OR RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL
PROVIDED THAT NO SUCH MATERIAL REDUCTION SHALL BE DEEMED TO OCCUR SOLELY BY
REASON OF THE COMPANY BECOMING A SUBSIDIARY OR DIVISION OF AN ACQUIRING ENTITY;


 


(II)           WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT, A REDUCTION BY
THE COMPANY OF THE EXECUTIVE’S BASE SALARY OR TARGET BONUS AS IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL;


 

2

--------------------------------------------------------------------------------


 


(III)          WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT, THE RELOCATION
OF THE EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT TO A FACILITY OR A LOCATION
MORE THAN THIRTY (30) MILES FROM HIS CURRENT LOCATION;


 


(IV)          ANY TERMINATION OF THE EXECUTIVE BY THE COMPANY WHICH IS NOT
EFFECTED FOR CAUSE; OR


 


(V)           THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION OF THIS
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE COMPANY AND EXECUTIVE BY ANY
SUCCESSORS CONTEMPLATED IN SECTION 7 BELOW.


 

(d)           Termination Date.  “Termination Date” shall mean the effective
date of any notice of termination delivered by one party to the other hereunder.

 

2.             Term of Agreement.  This Agreement shall terminate upon the date
that all obligations of the parties hereto under this Agreement have been
satisfied.

 

3.             At-Will Employment.  The Company and the Executive acknowledge
that the Executive’s employment is and shall continue to be at-will, as defined
under applicable law.

 

4.             Severance Benefits.

 

(a)           Involuntary Termination in Connection with a Change of Control. 
If the Executive’s employment with the Company terminates as a result of an
Involuntary Termination on or at any time within three (3) months before or
twelve months (12) months after a Change of Control, and the Executive signs and
does not revoke a standard release of claims with the Company in a form
acceptable to the Company, then the Executive shall be entitled to the following
severance benefits:

 


(I)            100% OF THE EXECUTIVE’S ANNUAL BASE SALARY AS IN EFFECT AS OF THE
TERMINATION DATE, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM WITHIN
THIRTY (30) DAYS OF THE INVOLUNTARY TERMINATION OR, IF LATER, THE CHANGE IN
CONTROL;


 


(II)           A PORTION OF THE TARGET BONUS FOR THE ANNUAL BONUS PERIOD DURING
WHICH THE TERMINATION DATE OCCURS, WHICH PORTION IS EQUAL TO THE AMOUNT OF THE
TARGET BONUS MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH EQUALS THE NUMBER
OF DAYS FROM THE COMMENCEMENT OF THE APPLICABLE BONUS PERIOD THROUGH THE
TERMINATION DATE, AND THE DENOMINATOR OF WHICH EQUALS 365;


 


(III)          ANY EARNED BUT UNPAID ANNUAL BONUS FOR ANY ANNUAL BONUS PERIOD
WHICH HAD ENDED PRIOR TO THE TERMINATION DATE, WHICH AMOUNT SHALL BE PAID AT
SUCH TIME AS ANNUAL BONUSES ARE PAID TO OTHER SENIOR EXECUTIVES OF THE COMPANY;


 


(IV)          ACCELERATION OF THE VESTING AND EXERCISABILITY OF 100% OF THE
EXECUTIVE’S OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED SHARES AND STOCK
UNITS WITH RESPECT TO THE COMPANY OR ITS SUCCESSOR, OR THE PARENT OF EITHER, TO
THE EXTENT OUTSTANDING, OR OF ANY DEFERRED COMPENSATION INTO WHICH THE
EXECUTIVE’S STOCK OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED SHARES OR STOCK
UNITS WERE CONVERTED UPON THE CHANGE OF CONTROL; AND


 

3

--------------------------------------------------------------------------------


 


(V)           REIMBURSEMENT BY THE COMPANY OF THE GROUP HEALTH CONTINUATION
COVERAGE PREMIUMS FOR THE EXECUTIVE AND THE EXECUTIVE’S ELIGIBLE DEPENDENTS
UNDER TITLE X OF THE CONSOLIDATED BUDGET RECONCILIATION ACT OF 1985, AS AMENDED
(“COBRA”) AS IN EFFECT THROUGH THE LESSER OF (X) TWELVE (12) MONTHS FROM THE
DATE OF SUCH TERMINATION, (Y) THE DATE UPON WHICH THE EXECUTIVE AND THE
EXECUTIVE’S ELIGIBLE DEPENDENTS BECOME COVERED UNDER SIMILAR PLANS OR (Z) THE
DATE THE EXECUTIVE NO LONGER CONSTITUTES A “QUALIFIED BENEFICIARY” (AS SUCH TERM
IS DEFINED IN SECTION 4980B(G) OF THE CODE); PROVIDED, HOWEVER, THAT THE
EXECUTIVE WILL BE SOLELY RESPONSIBLE FOR ELECTING SUCH COVERAGE WITHIN THE
REQUIRED TIME PERIOD; AND PROVIDED FURTHER, HOWEVER, THAT PAYMENT OF THE
REIMBURSEMENT SHALL NOT BE MADE PRIOR TO THE CHANGE IN CONTROL.


 

(b)           Termination Apart from a Change of Control.  If the Executive’s
employment with the Company terminates other than as a result of an Involuntary
Termination on or within three (3) months before or twelve (12) months after a
Change of Control then the Executive shall not be entitled to receive severance
or other benefits hereunder.

 

(c)           Accrued Wages and Vacation; Expenses.  Without regard to the
reason for, or the timing of, the Executive’s termination of employment: (i) the
Company shall pay the Executive any unpaid wages due for periods prior to the
Termination Date; (ii) the Company shall pay the Executive all of the
Executive’s accrued and unused vacation through the Termination Date; and
(iii) following submission of proper expense reports by the Executive, the
Company shall reimburse the Executive for all expenses reasonably and
necessarily incurred by the Executive in connection with the business of the
Company prior to the Termination Date.  These payments shall be made promptly
upon termination and within the period of time mandated by law.

 

5.             Limitation on Payments.  In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to the
Executive (i) constitute “parachute payments” within the meaning of Section 280G
of the Code and (ii) would be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Executive’s benefits under this
Agreement shall be either:

 

(a)           delivered in full or

 

(b)           delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

4

--------------------------------------------------------------------------------


 

Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 5 shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes.  For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.

 

6.             Delayed Commencement of Benefits.  Notwithstanding any provision
to the contrary in this Agreement, no cash severance and no Company-paid health
care coverage to which the Executive otherwise becomes entitled under this
Agreement shall be made or provided to the Executive prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of the
Executive’s “separation from service” with the Company (as such term is defined
in Treasury Regulations issued under Code Section 409A) or (ii) the date of the
Executive’s death, if the Executive is deemed at the time of such separation
from service to be a “key employee” within the meaning of that term under Code
Section 416(i) and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section 6 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to the Executive in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein. 
The Executive shall be entitled to interest on the deferred benefits and
payments for the period the commencement of those benefits and payments is
delayed by reason of Code Section 409A(a)(2), with such interest to accrue at
the prime rate in effect from time to time during that period and to be paid in
a lump sum upon the expiration of the deferral period.

 

7.             Successors.

 

(a)           Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the Company’s obligations under this Agreement and
agree expressly to perform the Company’s obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.

 

(b)           Executive’s Successors.  Without the written consent of the
Company, the Executive shall not assign or transfer this Agreement or any right
or obligation under this Agreement to any other person or entity. 
Notwithstanding the foregoing, the terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

5

--------------------------------------------------------------------------------


 

8.             Notices.

 

(a)           General.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  In the case of the Executive,
mailed notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 

(b)           Notice of Termination.  Any termination by the Company for Cause
or by the Executive as a result of an Involuntary Termination shall be
communicated by a notice of termination to the other party hereto given in
accordance with this Section 8.  Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than thirty (30) days after the giving of such
notice).  The failure by the Executive to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing his rights hereunder.

 

9.             Non-Solicitation.  Until the date that is one (1) year from the
date of termination of the Executive’s employment with the Company, the
Executive agrees and acknowledges that the Executive shall not either directly
or indirectly solicit, induce, attempt to hire, recruit, encourage, take away,
hire any employee of the Company or cause an employee to leave his or her
employment either for the Executive or for any other entity or person.  Upon any
breach of this Section 9, all severance payments pursuant to this Agreement
shall immediately cease.

 

10.           Arbitration.

 

Any controversy involving the construction or application of any terms,
covenants or conditions of this Agreement, or any claims arising out of any
alleged breach of this Agreement, will be governed by the rules of the American
Arbitration Association and submitted to and settled by final and binding
arbitration in Santa Clara County, California, except that any alleged breach of
the Executive’s confidential information obligations shall not be submitted to
arbitration and instead the Company may seek all legal and equitable remedies,
including without limitation, injunctive relief.

 

11.           Miscellaneous Provisions.

 

(a)           No Duty to Mitigate.  The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Executive may receive from any
other source.

 

6

--------------------------------------------------------------------------------


 

(b)           Waiver.  No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(c)           Integration.  This Agreement represents the entire agreement and
understanding between the parties with respect to the payment of severance or
other benefits if the Executive’s employment with the Company terminates as a
result of an Involuntary Termination within twelve (12) months following a
Change of Control, and supersedes all prior or contemporaneous agreements,
whether written or oral, with respect thereto; provided, however, that this
Agreement does not supersede any agreement in respect of the payment of
severance or other benefits in circumstances pursuant to which benefits would
not be payable hereunder.

 

(d)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

 

(e)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(f)            Employment Taxes.  All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.

 

(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

* * *

 

[Remainder of this page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

TECHWELL, INC. 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

Signature

 

 

 

 

 

Printed Name

 

 

 

 

 

8

--------------------------------------------------------------------------------
